DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdo (U.S. Patent 9,680,452) in view of Hill (U.S. Patent Application Publication 2019/0013458 cited in the Information Disclosure Statement filed January 29, 2021, hereafter Hill).
Claim 1: Abdo teaches a superconducting circuit (Figure 5), comprising: 
a first resonator (12A); 
a second resonator (12B); and 
a Josephson ring modulator (JRM 110) coupled to the first resonator and the second resonator (coupled between 12A and 12B). Abdo does not specifically teach that the first and second resonators are surface acoustic wave (SAW) resonators. Hill teaches a SAW resonator (Abstract, [0131]). It would have been obvious to one of 

Claim 8: Abdo teaches a method, comprising: 
coupling a first resonator (12A; Figure 5) to a Josephson ring modulator (JRM110); and 
coupling a second resonator (12B) to the Josephson ring modulator (JRM110).
Abdo does not specifically teach that the first and second resonators are surface acoustic wave (SAW) resonators. Hill teaches a SAW resonator (Abstract, [0131]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SAW resonator taught by Hill in the circuit of Abdo to improve the resonator ([0131]).

Claim 15: Abdo teaches a superconducting device (Figure 5), comprising: 
a first resonator (12A); 
a second resonator (12B); and 
a Josephson ring modulator (JRM110) coupled to the first resonator and the second resonator, wherein the Josephson ring modulator is a dispersive nonlinear three-wave mixing element (column 6 lines 52-55).
Abdo does not specifically teach that the first and second resonators are surface acoustic wave (SAW) resonators. Hill teaches a SAW resonator (Abstract, [0131]). It would have been obvious to one of ordinary skill in the art before the effective filing date 
  
Claims 3, 10 and 17: The combined circuit further teaches that the first surface acoustic wave resonator is spatially and spectrally separated from the second surface acoustic wave resonator (Figures 4 and 5).  

Claims 5, 12 and 19: The combined circuit further teaches a first external feedline coupled to the first surface acoustic wave resonator through a first interdigitated capacitance device (column 8 lines 55-61), wherein the first external feedline carries first input signals and first output signals of the first surface acoustic wave resonator (via 12A); and 
a second external feedline coupled to the second surface acoustic wave resonator through a second interdigitated capacitance device (column 8 lines 55-61), wherein the second external feedline carries second input signals and second output signals of the second surface acoustic wave resonator (via 12B).

Claims 6, 13 and 20: The combined circuit further teaches one or more external superconducting magnetic coils that induce magnetic flux threading of the Josephson ring modulator (column 5 lines 4-16 of Abdo).  

Claims 7 and 14: The combined circuit further teaches that the first surface acoustic wave resonator and the second surface acoustic wave resonator comprise respective .

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdo in view of Hill and further in view of Abdo (U.S. Patent 9,548,742 cited in the Information Disclosure Statement filed January 29, 2021, hereafter ‘742).
Claims 4, 11 and 18: Abdo and Hill teach the limitations of claims 1, 8 and 15 above. Abdo and Hill do not specifically teach a pump. ‘742 teaches a superconducting device (Figures 1 and 2) comprising a first coupling capacitor (133A) connected via a first superconducting wire (Figure 2) to a first port of a pump (Pump); and 
a second coupling capacitor (133B) connected via a second superconducting wire (Figure 2) to a second port of the pump (Pump), wherein the first superconducting wire and the second superconducting wire are phase matched (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pump port taught by ‘742 in the circuit of Abdo and Hill to excite the common mode of the Josephson ring modulator (Abstract).

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdo in view of Hill and further in view of Godshalk et al. (U.S. Patent 8,149,500, hereafter Godshalk).
Claims 2, 9 and 16: Abdo and Hill teach the limitations of claims 1, 8 and 15 above. Abdo and Hill do not specifically teach a Bragg mirror. Godshalk teaches a SAW resonator comprising a first superconducting Bragg mirror and a second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DANIEL C PUENTES/Primary Examiner, Art Unit 2849